26(n)(i) Written Consent of Sutherland, Asbill & Brennan LLP (Sutherland, Asbill & Brennan Letterhead) April 24, 2015 Board of Directors Transamerica Life Insurance Company Separate Account VUL 3 4333 Edgewood Road, N.E. Cedar Rapids, Iowa 52499 RE:Separate Account VUL 3 Transamerica® Journey File No. 333-192793/811-09715 To The Board of Directors: We hereby consent to the use of our name under the caption “Legal Matters” in the Statement of Additional Information for the Transamerica® Journey policy contained in Post-Effective Amendment No. 1 to the Registration Statement on Form N-6 (File Nos. 333-192793/811-09715) of the Separate Account VUL-3 filed by Transamerica Premier Life Insurance Company with the Securities and Exchange Commission.In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, SUTHERLAND ASBILL & BRENNAN LLP By:/s/ Mary Jane Wilson-Bilik Mary Jane Wilson-Bilik
